Citation Nr: 1605811	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  10-31 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling prior to August 28, 2015 and 50 percent disabling thereafter. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1968 to October 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, awarded service connection for PTSD and denied service connection for bilateral hearing loss.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing in January 2015.  A transcript of the hearing is of record. 

This case was previously before the Board in February 2015 when it was remanded for further action by the originating agency.  It has now returned to the Board for further appellate action.  

At the time of the Board's previous remand, the issues on appeal included entitlement to service connection for a right ankle disability.  Service connection for a chronic right ankle strain was awarded in an October 2015 rating decision with an initial 10 percent evaluation assigned effective January 12, 2009.  The award of service connection for the right ankle disability constitutes a full grant of the benefits sought on appeal and this claim is not before the Board. 

The issue of entitlement to an increased initial rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

Resolving all doubt in his favor, the Veteran's bilateral hearing loss disability is etiologically related to in-service acoustic trauma consistent with his combat service in Vietnam.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board finds that the record establishes a current bilateral hearing loss disability.  VA examinations conducted in March 2009 and August 2015 show that the Veteran was diagnosed with a hearing loss disability in accordance with 38 C.F.R. § 3.385.  The Veteran has also received consistent treatment for hearing loss at various VA facilities throughout the claims period.  
Therefore, the Board finds that the Veteran has a currently diagnosed bilateral hearing loss disability for VA purposes.

Additionally, the Veteran testified during the January 2015 Board hearing that he was exposed to acoustic trauma during active duty service in Vietnam.  He served as a combat engineer attached to an infantry unit and was responsible for detonating unexploded ordinances and performing demolition.  He was also exposed to gunfire, mortars, and loud artillery.  The Veteran testified that he experienced some hearing loss during service that has been present since that time.   He has therefore reported the onset of hearing loss during service and the incurrence of a chronic hearing disability due to in-service injuries.  Service records document the Veteran's active duty in Vietnam and he is in receipt of the Combat Action Ribbon for engaging in combat with the enemy.  Service treatment records, specifically the audiograms performed in conjunction with the June 1968 enlistment examination and December 1972 separation examination, do not establish a chronic hearing loss disability for VA purposes, but do show a worsening of hearing during military service.  This finding combined with the acoustic trauma reported by the Veteran are consistent with the circumstances of his combat service.  38 U.S.C.A. § 1154(b).  The Board therefore finds that the evidence establishes the presence of a current hearing loss disability and in-service injuries.  

The combat presumption contained within 38 U.S.C.A. § 1154(b) not only applies to a combat injury, but also the consequences of that injury, at least in service.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) (holding that the Board was required to apply the section 1154(b) presumption to the Veteran's claimed acoustic trauma during service and the separate question of whether he suffered permanent hearing loss while on active duty).  Therefore, as the Veteran has reported the onset of hearing loss and a chronic disability during active duty, 38 U.S.C.A. § 1154(b) also applies to his contentions regarding the onset of the disability during service.  See Id.  Section 1154(b) provides that service connection for the in-service injury can only be rebutted by clear and convincing evidence to the contrary.  

The Veteran testified that he experienced the onset of bilateral hearing loss during service.  He is considered competent to describe the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  However, there is some inconsistency to the Veteran's statements regarding the beginning of his disability.  While receiving VA treatment for vertigo and tinnitus in 2009, the Veteran reported that he first noticed a loss of hearing in his right ear in approximately 2005.  In contrast, he stated that his hearing loss began during active duty at his first visit to a VA facility in January 2009 and during the March 2009 VA audiological examination.  These statements are consistent with the Veteran's testimony and the Board finds that his reported history of hearing loss since service is credible, if not absolutely consistent.  

VA examiners provided medical opinions against the claim in March 2009 and August 2015, but neither opinion properly considered the Veteran's reports of hearing loss during service.  The Board finds these examinations inadequate as the rationales do not fully consider the Veteran's combat acoustic trauma.  Although the evidence indicates that the Veteran did not have a hearing loss disability upon separation from service, as the Board sought an adequate examination but the resulting examination was inadequate and in-light of the Veteran's credible contentions regarding in-service injury and the effect of the law pertaining to this combat Veteran, the Board finds that additional development of this claim is not warranted and on the evidence of record service connection is warranted.   See 38 U.S.C.A. § 1154(b).


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 



REMAND

The Board regrets further delay in this case, but finds that a remand is necessary with respect to the claim for an increased initial rating for PTSD to ensure compliance with the Board's February 2015 remand.  At that time, the Board directed that the AOJ seek records from the Baton Rouge Vet Center.  Although these are Federal Records, the Veteran must sign consent for the release of these records.  See M21-1, Part III, Subpart iii, Chapter 1, Section C.4.g.  A letter was mailed to the Veteran in April 2015 asking for the medical release, but no response was received.  The record establishes that the Veteran moved to a new address at approximately the same time as the April 2015 letter.  It is therefore likely that the Veteran never received the April 2015 letter and he should be provided another opportunity to submit a medical release for the Baton Rouge Vet Center.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran at his current address and ask him to complete a medical release form for the Baton Rouge Vet Center.

If a valid release form is received, obtain the complete records of treatment from the Vet Center.  All efforts made to obtain the records should be documented in the claims file, and if any records are unavailable, the Veteran should be informed and provided the opportunity to submit the requested records himself.

2.  After completing the action detailed above, readjudicate the claim for an increased initial rating for PTSD with consideration of all the evidence of record.  If the benefit sought is not granted in full, return the case to the Board if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


